Opinion issued September 10, 2015




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00551-CV
                             ———————————
                            JEANNIE LEE, Appellant
                                          V.
                              KIN K. LEE, Appellee



                On Appeal from the County Court at Law No. 7
                            Bexar County, Texas
                        Trial Court Case No. 356017



                           MEMORANDUM OPINION

      Appellant, Jeannie Lee, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did
not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.




                                        2